Citation Nr: 0828302	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
healed fracture of the right tibia and fibula, status post-
total knee replacement, rated as 30 percent disabling prior 
to January 7, 2005, and as of March 1, 2006.

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical radiculopathy of the bilateral arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Newark, New Jersey.  The veteran testified before the 
undersigned Veterans Law Judge in September 2003; a 
transcript of that hearing is associated with the claims 
folder.

The issues before the Board today were remanded in December 
2004 for further evidentiary and procedural development.  
This was accomplished, and the Board concludes that it may 
proceed with a decision at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran's November 2000 claim for compensation referred 
to a "spine" disability.  Service connection was awarded 
for right sensory neuropathy of the sciatic nerve with 
lumbosacral strain and bilateral cervical radiculopathy.  
There is no indication that the RO considered service 
connection for an underlying cervical spine disability.  
However, treatment records show that the veteran has been 
diagnosed as having cervical spondylosis and cervical central 
and foraminal stenosis.  He also continues to assert service 
connection for this underlying disability.  As the issue of 
entitlement to service connection for a cervical spine 
disability has not yet been adjudicated, it is REFERRED to 
the RO for consideration.


FINDINGS OF FACT

1.  Prior to January 7, 2005, the veteran's healed fracture 
of the right tibia and fibula is manifested by subjective 
complaints of pain and instability with objective findings of 
extension limited to no more than 20 degrees and flexion 
limited to no more than 90 degrees; there is no competent 
medical evidence of nonunion of the tibia and fibula, 
ankylosis, instability, painful or deep scarring, or scarring 
measuring at least 144 square inches.

2.  As of March 1, 2006, the veteran's healed fracture of the 
right tibia and fibula, status post-total knee replacement, 
is manifested by subjective complaints of pain with objective 
findings of full extension and flexion limited to no more 
than 90 degrees; there is no competent medical evidence of 
nonunion of the tibia and fibula, ankylosis, instability, 
painful or deep scarring, or scarring measuring at least 144 
square inches.

3.  Throughout this appeal, cervical radiculopathy of the 
left upper extremity is manifested by complaints of numbness, 
pain, and tingling, with objective findings of decreased 
sensation to pinprick and mild atrophy of the shoulder girdle 
muscle.

4.  Throughout this appeal, cervical radiculopathy of the 
right upper extremity is manifested by complaints of 
numbness, pain, and tingling, with objective findings of 
decreased sensation to pinprick, decreased grip strength in 
the hand, and mild atrophy of the shoulder girdle muscle.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a healed fracture of the right tibia and fibula, 
status post-total knee replacement for the period of this 
appeal prior to January 7, 2005, and as of March 1, 2006, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256 through 5262 
(2007).

2.  The criteria for a 20 percent rating, and no more, have 
been met for the entire period of this appeal for cervical 
radiculopathy of the left upper extremity.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8613 (2007).

3.  The criteria for a 30 percent rating, and no more, have 
been met for the entire period of this appeal for cervical 
radiculopathy of the right upper extremity.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8613 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2006 letter 
expressly told him that it was his responsibility to ensure 
that VA received all records not in the possession of a 
Federal department or agency.  See Pelegrini II, 18 Vet App. 
at 120.  

The Board finds that letters dated in June 2001 and December 
2001 fully notified the veteran of the second and third 
provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  They also advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  An April 2006 letter provided 
the veteran notice in accordance with Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), regarding the establishment of 
a disability rating and an effective date.  

The June 2001 letter was sent to the veteran prior to the 
August 2001 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To the 
extent that the April 2006 letter was sent to the veteran 
after the initial adjudication of the claim, the Board finds 
that any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Following the April 2006 
letter, the veteran's appeal was readjudicated and a December 
2007 supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

With respect to the veteran's claim for a higher initial 
rating for bilateral cervical radiculopathy, the Board 
observes that the Court, in Vazquez-Flores, distinguished 
claims for increased compensation of an already service-
connected disability from those regarding the initial-
disability-rating element of a service connection claim.  In 
addition, the Court has previously held that, when the rating 
decision that is the basis of the appeal was for service 
connection for a disability, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient Vazquez-Flores notice has been provided for the 
veteran's cervical radiculopathy claim is not necessary.

Regarding the veteran's healed fracture of the right tibia 
and fibula, the aforementioned June 2001 and December 2001 
letters provided part (1)(a) notice, expressly informing the 
veteran of the need to provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  Furthermore, the 
April 2006 letter notified the veteran of information 
required in notice elements (2) and (3).  

None of the letters sent to the veteran throughout this 
appeal, however, expressly provided notice of elements (1)(b) 
or (4).  Nevertheless, the Board finds that it may proceed 
with a decision because it concludes that any Vazquez-Flores 
notice errors were nonprejudicial to the veteran for the 
reasons discussed below.  Additionally, there is nothing to 
indicate that any notice errors affected the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1)(b) notice, the April 2006 letter 
advised the veteran that he might submit statements from 
employers as to job performance, lost time, or other 
information about how his service-connected disability 
affected his employment, as well as statements from persons 
who have witness how his disability symptoms affect him.  The 
Board concludes that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life 
and employment from this notice.  As such, the lack of 
specific notice of Vazquez-Flores VCAA element 1(b) is not 
prejudicial to the veteran.  See Sanders, supra.

As for part (4) notice, the veteran's service-connected right 
leg disability is potentially ratable under Diagnostic Codes 
5262 and 5003.  Diagnostic Code 5262 is rated based on the 
severity of impairment (slight, moderate, marked); thus, no 
specific Vazquez-Flores notice is required.  Diagnostic Code 
5003, however, contemplates ratings based on limitation of 
motion which are measured through range of motion testing.  
After careful review of the record, the Board finds that the 
veteran demonstrated actual knowledge through his 
representative that his disability was to be rated on the 
basis of range of motion findings by the statements made in 
the July 2008 Appellant's Post-Remand Brief (Brief).  
Specifically, the veteran's representative discussed the 
diagnostic codes applicable to limitation of motion of the 
affected joint (Diagnostic Codes 5260 and 5261).  The July 
2008 Brief also discussed pertinent General Counsel opinions 
regarding arthritis, instability, and limitation of motion, 
demonstrating knowledge of the various applicable provisions.  
In light of the representative's statements, the Board is 
satisfied that the veteran, through his representative, has 
demonstrated a familiarity with the diagnostic criteria 
applicable to his service-connected disability prior to 
January 7, 2005.  Thus, actual knowledge of part (4) notice 
is demonstrated and any notice defect is cured.  See Sanders, 
supra.  As of March 1, 2006, the veteran's right leg 
disability is rated pursuant to Diagnostic Code 5055.  The 
criteria for this diagnostic code were provided in the 
December 2007 supplemental statement of the case.  In 
February 2008, the Appeals Management Center (AMC) received 
an "SSOC [supplemental statement of the case] Notice 
Response," indicating that the veteran had read the December 
2007 supplemental statement of the case and had no further 
evidence to submit.  Given that the veteran indicates that he 
read this document, the Board finds that he demonstrated 
actual knowledge of the criteria of Diagnostic Code 5055 by 
his February 2008 response.  Id.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are in 
the file, as well as all relevant and available VA and non-VA 
treatment records.  Reasonable attempts were made to obtain 
records from a number of private providers, including Dr. 
Pedicano, Health South, Dr. Thistle, NovaCare, Dr. Smith, and 
Livingston.  In all cases either a negative reply was 
received or the RO's request was returned undeliverable.  The 
veteran was notified that it was ultimately his 
responsibility to ensure that VA received these records.  
Thus, the Board is satisfied that VA has exhausted all 
efforts to obtain these private records, fulfilling its duty 
to assist the veteran.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991); 38 C.F.R. § 3.159.  The veteran has not 
identified any additional outstanding records that need to be 
obtained before proceeding with a determination on his 
appeal.  Finally, the veteran was afforded multiple VA 
examinations during this appeal for the specific purpose of 
evaluating the severity of his service-connected 
disabilities.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

I. Healed Fracture of the Right Tibia and Fibula

The record reflects that the veteran's service-connected 
right leg disability was rated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007) 
prior to January 7, 2005.  On January 7, 2005, the veteran 
underwent total knee replacement surgery; therefore, the 
diagnostic code was changed to Diagnostic Code 5262-5055.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case therefore indicates that 
impairment of the tibia and fibula under Diagnostic Code 5262 
remains the service-connected disorder and that knee 
replacement (prosthesis) is the residual condition.  
Diagnostic Code 5055 provides that a prosthetic replacement 
of the knee joint be rated as 100 percent disabling for at 
least one year following implantation of the prosthesis.  In 
the present case, the veteran's service-connected right leg 
disability was rated as 100 percent disabling for the period 
from January 7, 2005, through March 1, 2006.  As of March 1, 
2006, the veteran's rating was reduced to 30 percent.  

In considering the veteran's increased rating claim, the 
Board will not consider the level of impairment for the 
period of time when the veteran's disability was rated as 100 
percent disabling.  As discussed below, it will only consider 
whether he is entitled to a rating in excess of 30 percent 
prior to January 7, 2005, and as of March 1, 2006.  

Initially, the Board notes that it considered whether staged 
ratings are appropriate in the present case with respect to 
both stages of this appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, for reasons discussed in more 
detail below, the Board finds that there is no competent 
evidence that the veteran's service-connected healed fracture 
of the right tibia and fibula increased in severity during 
this appeal sufficient to warrant a higher rating (other than 
the 100 percent rating assigned for his total knee 
replacement); therefore, a staged rating is unnecessary.

A. Prior to January 7, 2005

Diagnostic Code 5262 provides for a 30 percent disability 
rating when there is malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum disability rating 
of 40 percent is not warranted absent evidence of nonunion of 
the tibia and fibula with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  In the present 
case, there is no competent evidence that the veteran's 
healed fracture of the right tibia and fibula is 
characterized by nonunion.  In this regard, none of the X-ray 
reports of record make any mention of nonunion, nor is there 
mention of any loose motion requiring a brace.  See, e.g. X-
ray Report dated June 11, 1945 (old fracture...with "good 
union").  Under these circumstances, the veteran is not 
entitled to an increased rating prior to January 7, 2005, 
under Diagnostic Code 5262.  

The veteran's disability is predominantly characterized by 
severe osteoarthritis of the knee.  See July 2001 VA 
Examination Report.  Thus, in evaluating his claim, the Board 
has considered the applicability of other potentially 
applicable diagnostic codes, namely, those pertinent to 
arthritis and knee disabilities.  

Diagnostic Code 5003, which pertains to degenerative 
arthritis, indicates that arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  However, if the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating will be applied if 
there is degenerative arthritis established by X-ray findings 
and objective evidence of limitation of motion, such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a 10 percent rating when flexion is 
limited to 45 degrees, a 20 percent rating when flexion is 
limited to 30 degrees, and a 30 percent rating when flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Diagnostic Code 5261 provides for a 10 percent rating 
when extension is limited to 10 degrees, a 20 percent rating 
when extension is limited to 15 degrees, a 30 percent rating 
when extension is limited to 20 degrees, a 40 percent rating 
when extension is limited to 30 degrees, and, finally, a 50 
percent rating when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Section 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

Finally, separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.  

The medical evidence of record indicates that the veteran's 
right knee flexion is limited to no more than 90 degrees 
prior to January 7, 2005; extension is limited to no more 
than 20 degrees.  See, e.g. July 2001 VA Examination Report; 
May 2002 VA Examination Report; Dr. Delfico Treatment Record 
dated August 9, 2004.  The Board observes that the various VA 
examination reports of record note consideration of the 
DeLuca factors, such as pain.  Furthermore, the May 2002 VA 
examination report expressly indicates that the veteran's 
demonstrated flexion to 100 degrees and extension to 20 
degrees before noting pain.  Thus, consideration was given to 
whether the veteran's range of motion was additionally 
limited by the DeLuca factors.  

The above evidence demonstrates that any limitation of right 
knee flexion remained noncompensable prior to January 7, 
2005, even with consideration of 38 C.F.R. § 4.40, 4.45, and 
DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
veteran's limited extension, however, is disabling enough to 
warrant a 30 percent disability rating under Diagnostic Code 
5261.  

VA's General Counsel has held that a separate rating may be 
assigned for instability of the knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 if (1) a veteran also has limitation of 
knee motion which at least meets the criteria for a 
noncompensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in 
receipt of a 10 percent rating on the basis of X-ray evidence 
of arthritis and evidence of painful motion.  VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 
56,704 (1998); 38 C.F.R. § 3.59.  Diagnostic Code 5257 
provides for a 10 percent rating, 20 percent rating, and 30 
percent rating where there is slight, moderate, or severe 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  The 
veteran's right knee demonstrates compensable limitation of 
extension commensurate with his current rating prior to 
January 7, 2005.  However, pursuant to the above, he may be 
entitled to a higher combined rating if the competent 
evidence demonstrates instability of the right knee.  

The record reflects that immediately following his in-service 
tibia and fibula injury, the veteran's right knee had a 
tendency to give way.  See Line of Duty Report dated December 
14, 1945.  At his September 2003 Board hearing, the veteran 
testified that his right knee "used to buckle quite 
frequently."  In his November 2001 notice of disagreement, 
the veteran asserted that his right knee continues to be 
"unstable;" there is evidence that he wears a knee brace.  
See May 2002 VA Examination Report.  However, despite 
subjective complaints of instability by the veteran, the 
Board observes that the objective medical evidence fails to 
show recurrent subluxation or lateral instability consistent 
with Diagnostic Code 5257.  See July 2001 VA Examination 
Report; Dr. Delfico Treatment Record dated August 9, 2004 
(stable to varus and valgus stress).  

In rating disabilities, the Board places significantly more 
weight on the objective clinical findings reported on 
physical examination reports than the veteran's own 
subjective statements in support of his claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since 
the clinical evidence shows no instability of the right knee 
for the period of this appeal prior to January 7, 2005, the 
Board finds that the preponderance of the evidence is against 
a separate evaluation under Diagnostic Code 5257 due to 
recurrent subluxation or lateral instability for the period 
of the appeal prior to January 7, 2005.  

The Board acknowledges that records show that the veteran 
underwent a partial meniscectomy in 1989, thereby 
demonstrating that he meets the criteria for a 10 percent 
rating under Diagnostic Code 5259 (cartilage, semilunar, 
removal or, symptomatic).  See Dr. Livingston Treatment 
Record date August 29, 2003.  However, VA's General Counsel 
has forbidden combined ratings under Diagnostic Code 5259 and 
Diagnostic Code 5261 as both criteria are based on loss of 
range of motion.  VAOPGCPREC 9-98 (August 14, 1998).  The 
Board has also considered whether a separate rating is 
warranted for any scarring evident prior to January 7, 2005, 
due to the initial injury or subsequent surgeries.  However, 
the July 2001 VA examination report notes that the veteran 
has "multiple well-healed scars" (emphasis added).  Thus, 
in the absence of competent evidence that such scars cover an 
area of 144 square inches or greater, a separate rating is 
not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 
to 7804 (2007).  Finally, the evidence of record fails to 
demonstrate ankylosis of the right knee; the veteran is 
therefore not entitled to a higher rating under Diagnostic 
Code 5256.

The Board acknowledges the veteran's lay statements that his 
right leg disability is worse than the 30 percent rating 
assigned prior to January 7, 2005.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected healed fracture of the 
right tibia and fibula.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  Therefore, 
as the preponderance of the evidence is against the 
assignment of an rating higher than 30 percent for the period 
of the appeal prior to January 7, 2005, and is against the 
assignment of a separate rating for instability or a scar, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied for this period of the appeal.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




B. As of March 1, 2006

As noted above, the veteran underwent a total knee 
replacement on January 7, 2005.  His disability was therefore 
rated as 100 percent disabling from January 7, 2005, through 
March 1, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
As of March 1, 2006, the veteran's healed fracture of the 
right tibia and fibula is rated as 30 percent disabling 
pursuant to Diagnostic Code 5055.  Subsequent to the initial 
100 percent disability rating for at least the first year 
following implantation, Diagnostic Code 5055 provides for a 
60 percent disability rating when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the Board is to rate 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 
minimum rating of 30 percent is required.  Id.  

Medical evidence following the veteran's surgery and recovery 
period reflects that he is "doing nicely," demonstrating 
"good" range of motion.  Dr. Delfico Treatment Record dated 
April 18, 2005; Dr. Criscitiello Treatment Record dated May 
31, 2005.  See also Dr. Delfico Treatment Record dated July 
18, 2005 (veteran reports being "happy with the way the knee 
is feeling").  The veteran was evaluated by VA in May 2006; 
at such time he complained of continued chronic right knee 
pain, but denied any buckling or locking.  He also reported 
continued limitation of motion.  Examination revealed full 
extension and flexion limited to 90 degrees by pain.  There 
was no evidence of ligamentous laxity and only minimal 
tenderness to palpation over the veteran's scar tissues.  

The Board concludes that the above evidence fails to 
demonstrate that the veteran's residuals as of March 1, 2006, 
were characteristic of the criteria contemplated by a 60 
percent disability rating.  Rather, such evidence 
demonstrates more "intermediate" degrees of residuals.  
Thus, the Board will consider entitlement to a higher rating 
under Diagnostic Codes 5256, 5261, and 5262, as directed by 
Diagnostic Code 5055.  

As previously noted, the veteran's disability is not 
characterized by nonunion of the tibia and fibula with loose 
motion, requiring a brace.  Thus, as of March 1, 2006, he is 
not entitled to a rating in excess of 30 percent pursuant to 
Diagnostic Code 5262.  Similarly, there is no competent 
evidence of ankylosis of the knee; a higher rating under 
Diagnostic Code 5256 is therefore also not warranted.  As for 
the veteran's limitation of extension (Diagnostic Code 5261), 
as of March 1, 2006, the record demonstrates no limitation of 
extension, even with consideration of the DeLuca factors.  
See, e.g. Dr. Delfico Treatment Records dated April 18, 2005, 
July 18, 2005, January 16, 2006; May 2006 VA Examination 
Report.  Moreover, although the veteran's flexion was limited 
to no more than 90 degrees following surgery, such limitation 
is noncompensable.  And as above, there is no competent 
evidence of instability or scarring warranting separate 
evaluation.  The Board acknowledges that the veteran 
complained of minimal tenderness to palpation over the scar 
tissues at the May 2006 VA examination.  However, the weight 
of the medical evidence fails to show that such scarring is 
consistently painful; it is also negative for subjective 
complaints of painful scars from the veteran.  See, e.g. Dr. 
Delfico Treatment Record dated April 18, 2005 (veteran is 
nontender around the knee); Dr. Delfico Treatment Record 
dated July 18, 2005 (wound is well healed); 

Thus, as of March 1, 2006, the preponderance of the evidence 
is against the assignment of an rating higher than 30 
percent, including the assignment of a separate rating for 
instability or a scar.  Under such circumstances the benefit-
of-the-doubt rule does not apply, and the claim must also be 
denied for this period of the appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Bilateral Cervical Radiculopathy

The veteran's bilateral cervical radiculopathy, secondary to 
healed fracture of the right tibia and fibula, is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8615 (2007), which is applicable to neuritis 
of the median nerve.  Initially, the Board notes that the 
rating criteria for diseases of the peripheral nerves 
provides for separate ratings for each extremity involved.  
Thus, the veteran's disability, which has been noted to be 
bilateral, should actually be evaluated as (1) entitlement to 
an increased rating for cervical radiculopathy of the right 
upper extremity and (2) entitlement to an increased rating 
for cervical radiculopathy of the left upper extremity.  
Since the Board is separating the veteran's rating, it notes 
that the combined rating may not be lower than the initial 
rating assigned, or 10 percent in the present case.  

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2007).  In the present case, the July 2001 
VA examination report indicates that the veteran has 
bilateral cervical radiculopathy affecting multiple levels of 
the cervical spine.  Nowhere is there any mention of the 
median nerve, which originates in the brachial plexus and 
runs down the arm and forearm.  By definition, the veteran's 
cervical radiculopathy originates in his cervical spine.  
Thus, the Board concludes that his radiculopathy is more 
appropriately rated according to Diagnostic Code 8613, which 
contemplates neuritis of all cervical radicular groups.  

Diagnostic Code 8613 provides for a 90 percent rating for 
complete paralysis of the major radicular groups and an 80 
percent rating for the minor radicular groups.  A  70 percent 
rating is warranted for severe incomplete paralysis of the 
major radicular groups; 60 percent is warranted for the minor 
radicular groups.  A 40 percent rating is warranted for 
moderate incomplete paralysis of the major radicular groups; 
30 percent is warranted for the minor radicular groups.  
Finally, a 10 percent rating is warranted for mild incomplete 
paralysis of the major or minor radicular groups.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8613.  

Major and minor refer to the veteran's handedness, with a 
higher rating sometimes available for a service-connected 
nerve disability affecting the veteran's dominant hand.  The 
term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

A review of the medical evidence during this appeal reflects 
that the veteran complains of numbness, pain, and tingling in 
his bilateral upper extremities.  Objective examination found 
bilateral motor strength equal to 5 out of 5, decreased 
sensation bilaterally to pinprick, normal coordination, and 
equal distal tendon reflexes.  The May 2002 VA examination 
report notes that the veteran has mild atrophy on both of 
shoulder girdle muscles, with the right demonstrating greater 
atrophy than the left.  The veteran also has decreased grip 
strength in his right hand (4 out of 5) as compared to the 
left (5 out of 5).  See VA Examination Reports dated in May 
2002 and May 2006.  The diagnosis provided by the May 2006 VA 
examiner is bilateral cervical radiculopathy, right greater 
than left.  

A February 2003 electromyography (EMG) study found that the 
veteran had moderate bilateral carpal tunnel syndrome and 
mild bilateral ulnar neuropathies.  There was no evidence of 
cervical radiculopathy.  Nevertheless, the physician noted 
that he was uncertain if the veteran's hand paresthesias was 
due to cervical spondylosis or carpal tunnel syndrome.  The 
veteran underwent a bilateral carpal tunnel release in 
September 2003, which appeared to relieve some of the 
numbness and pin in his hands.  However, the veteran 
continued to report some sensation radiating from his neck to 
his shoulders and arms.  

Neither carpal tunnel syndrome or ulnar neuropathy have been 
correlated to the veteran's healed fracture of the right 
tibia and fibula, nor have they been demonstrated as directly 
related to service.  Regardless, the Board concludes that 
because none of the competent evidence of record clearly 
separates the effects of these disabilities from the effects 
of his service-connected cervical radiculopathy, all 
symptomatology must be considered when rating the veteran's 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).  

The Board is of the opinion that the above evidence 
demonstrates moderate incomplete paralysis of the right 
radicular groups and mild incomplete paralysis of the left.  
In this regard, the veteran's right cervical radiculopathy is 
clearly more disabling than his left.  However, neither 
extremity can be considered severe in light of the current 
evidence of record.  See Dr. Criscitiello Treatment Record 
dated September 9, 2003 (reports that veteran is not having 
"severe deficits" in his arms).  While the veteran 
demonstrates decreased sensation and numbness with some loss 
of grip strength in the right, there is no significant loss 
of muscle bulk in either extremity, nor are there absent 
reflexes.  

The veteran indicated on his November 2001 notice of 
disagreement that he is left-handed.  The record does not 
contain any additional evidence that might confirm this; 
however, there is no reason to doubt the credibility of this 
statement.  Thus, the veteran's left hand will be rated as 
major and the right hand as minor.  Turning to the Rating 
Schedule, the Board finds that the veteran is entitled to a 
20 percent disability rating for mild cervical radiculopathy 
of the left upper extremity and a 30 percent disability 
rating for moderate cervical radiculopathy of the right upper 
extremity.  

In rating the veteran's bilateral cervical radiculopathy, the 
Board considered whether staged ratings were appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as 
there is no competent evidence that the veteran's service-
connected cervical radiculopathy increased in severity during 
this appeal sufficient to warrant a higher evaluation, staged 
ratings are unnecessary.  Finally, the Board considered the 
benefit of the doubt rule.  Yet, the preponderance of the 
evidence is against a rating higher than 20 percent for the 
left upper extremity and 30 percent for the right upper 
extremity; therefore, such rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to an increased rating for residuals of a healed 
fracture of the right tibia and fibula, status post-total 
knee replacement, rated as 30 percent disabling prior to 
January 7, 2005, and as of March 1, 2006, is denied.

A 20 percent disability rating is granted for cervical 
radiculopathy of the left upper extremity for the entire 
period of this appeal.

A 30 percent disability rating is granted for cervical 
radiculopathy of the right upper extremity for the entire 
period of this appeal.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


